

115 S1633 IS: Recreation Not Red-Tape Act
U.S. Senate
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1633IN THE SENATE OF THE UNITED STATESJuly 26, 2017Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo promote innovative approaches to outdoor recreation on Federal land and to open up opportunities
			 for collaboration with non-Federal partners, and for other purposes. 
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Recreation Not Red-Tape Act.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. Sec. 3. Sense of Congress regarding outdoor recreation. TITLE I—Modernizing recreation permitting Sec. 101. Special recreation permitting. Sec. 102. Availability of Federal and State recreation passes. Sec. 103. Online purchases of National Parks and Federal Recreational Lands Pass. TITLE II—Accessing the outdoors Sec. 201. Access for servicemembers and veterans. TITLE III—Making recreation a priority Sec. 301. Extension of seasonal recreation opportunities. Sec. 302. Recreation performance metrics. Sec. 303. Recreation mission. Sec. 304. Ski area fee retention. Sec. 305. National Recreation Area System. TITLE IV—Maintenance of public land Subtitle A—Volunteers Sec. 401. Private-sector volunteer enhancement program. Subtitle B—Priority trail maintenance Sec. 411. Interagency trail management.  2.DefinitionsIn this Act:
 (1)Federal land management agencyThe term Federal land management agency has the meaning given the term in section 802 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801).
 (2)Federal recreational land and waterThe term Federal recreational land and water has the meaning given the term Federal recreational lands and waters in section 802 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801). (3)SecretariesExcept as otherwise provided in this Act, the term Secretaries means—
 (A)the Secretary of the Interior; and (B)the Secretary of Agriculture.
 3.Sense of Congress regarding outdoor recreationIt is the sense of Congress that— (1)outdoor recreation and the $887,000,000,000 outdoor industry that outdoor recreation supports are vital to the United States;
 (2)access to outdoor recreation on land and waters of the United States is important to the health and wellness of all people of the United States, especially young people;
 (3)$524,800,000,000 of the amount described in paragraph (1) contributes to the travel and tourism industry of the United States, which generates over $2,000,000,000,000 in annual spending;
 (4)outdoor recreation (including hunting, fishing, and boating) are appropriate uses of public land;
 (5)access to healthy public land and water is critical to supporting the uses described in paragraph (4);
 (6)Congress supports the creation of outdoor recreation sector leadership positions within the economic development offices of States or in the office of the Governor, as well as coordination with recreation and tourism organizations within the State to guide the growth of this sector, as evidenced by recent examples in the States of Colorado, Utah, and Washington;
 (7)State and local recreation and tourism offices play a pivotal role in— (A)coordinating State outdoor recreation policies, management, and promotion among Federal, State, and local agencies and entities;
 (B)disseminating information, increasing awareness, and growing demand for outdoor recreation experiences among visitors across the United States and throughout the world;
 (C)improving funding for, access to, and participation in outdoor recreation; and (D)promoting economic development in the State by coordinating with stakeholders, improving recreational opportunities, and recruiting outdoor recreation businesses;
 (8)Congress supports the coordination and collaboration of the Federal and State land and water management agencies in the delivery of visitor services and management of outdoor recreation for the United States; and
 (9)Congress recognizes— (A)the growing role that recreation has on public land and water;
 (B)the need to provide adequate staffing within Federal land management agencies to facilitate sustainable and accessible outdoor recreation opportunities; and
 (C)the important role that volunteers and volunteer partnerships play in maintaining public land.
				IModernizing recreation permitting
 101.Special recreation permittingSection 803(h) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(h)) is amended— (1)by striking The Secretary and inserting the following:
					
 (1)In generalThe Secretary; and (2)by adding at the end the following:
					
						(2)Outfitters and guides
 (A)DefinitionsIn this paragraph: (i)Associated agencyThe term associated agency means any agency that manages the land or water on which a minority portion of the trip or activity that is the subject of a special recreation permit will take place.
 (ii)Lead agencyThe term lead agency means the agency that manages the land or water on which the majority of the trip or activity that is the subject of the special recreation permit will take place.
 (B)Outfitter and guide permitsIn issuing special recreation permits or charging special recreation permit fees in connection with the issuance of permits under paragraph (1) with respect to outfitters and guides, within a reasonable time after the date of enactment of the Recreation Not Red-Tape Act, the Director of the Bureau of Land Management and the Chief of the Forest Service shall, in consultation with the public, including stakeholder groups that represent the interests of organizations that facilitate outdoor access—
 (i)review permit application forms and revise if needed to improve efficiency and ensure the paperwork is concise and understandable to the general public;
 (ii)review the process for the issuance and renewal of outfitter and guide special recreation permits and use existing authorities to streamline permit processes if applicable;
 (iii)coordinate between agencies to develop consistent submission deadlines for activities that cross jurisdictional boundaries;
 (iv)shorten application processing times and minimize application and administration costs; and (v)create outreach materials and make the materials available online and in print to help outfitters and guides navigate the permitting process.
								(C)Permits for cross-jurisdictional trips
 (i)In generalIn the case of an activity or trip requiring a permit issued under the subsection for use of land managed by the Forest Service and the Bureau of Land Management that will cross jurisdictional boundaries, the Secretaries shall issue a joint permit based on a single application to both agencies if the issuance of a joint permit based on a single application will lower the processing and other administrative costs for the permittee, unless the permit applicant opts to apply for separate permits rather than a joint permit.
 (ii)Permit applicationThe permit application required under clause (i) shall be— (I)the application required by the lead agency; and
 (II)submitted to the lead agency. (iii)Requirements of lead agencyThe lead agency for a permit issued under clause (i) shall—
 (I)coordinate, consistent with the authority of the Secretaries under section 330 of the Department of the Interior and Related Agencies Appropriations Act, 2001 (43 U.S.C. 1703), to develop, in consultation with the public (including stakeholder groups that represent the interests of organizations that facilitate outdoor access), a process for issuing 1 joint permit that covers the entirety of the trip;
 (II)in processing the joint permit application, consider the findings, requirements, interests, and needs of the lead agency and any associated agencies; and
 (III)coordinate with the associated agencies to develop a method for cost sharing. (D)Reasonable timeframeThe Secretaries shall complete the permitting process under this paragraph within a reasonable timeframe.
 (E)Online availabilityTo the maximum extent practicable, where feasible and efficient, the Secretaries shall make available—
 (i)all special recreation permit applications, to be filled out and submitted online; and
 (ii)online information regarding— (I)the application process; and
 (II)the means by which an applicant can contact the Secretaries for guidance on the permit process before submitting a permit application..
				102.Availability of Federal and State recreation passes
 (a)In generalThe Federal Lands Recreation Enhancement Act is amended by inserting after section 805 (16 U.S.C. 6804) the following:
					
						805A.Availability of Federal and State recreation passes
							(a)Establishment of program
 (1)In generalTo improve the procurement of Federal and State outdoor recreation passes, the Secretaries are encouraged to consult with States to coordinate the availability of Federal and State recreation passes in a way that allows a purchaser to buy a Federal recreation pass and a State recreation pass at Federal and State facilities in the same transaction.
 (2)Included passesPasses covered by the program established under paragraph (1) include— (A)a National Parks and Federal Recreational Lands Pass under section 805; and
 (B)a pass that shall cover any fees charged by participating States and localities for entrance and recreational use of parks and public land in the participating States.
									(b)Agreements with States
 (1)In generalThe Secretaries, after consultation with the States, may enter into agreements with States to coordinate the availability of passes as described in subsection (a)(1).
 (2)Revenue from pass salesThe agreements between the Secretaries and the States shall ensure that— (A)funds from the sale of State passes are transferred to the appropriate State agency;
 (B)funds from the sale of Federal passes are transferred to the appropriate Federal agency; and (C)fund transfers are completed by the end of a fiscal year for all pass sales occurring during the fiscal year.
 (3)NoticeIn entering into an agreement under paragraph (1), the Secretaries shall publish in the Federal Register a notice describing the agreement..
 (b)Conforming amendmentSection 805(a)(9) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6804(a)(9)) is amended by inserting and section 805A before the period at the end.
				103.Online purchases of National Parks and Federal Recreational Lands Pass
 (a)In generalSection 805(a)(6) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6804(a)(6)) is amended by striking subparagraph (A) and inserting the following:
					
 (A)In generalThe Secretaries shall sell the National Parks and Federal Recreational Lands Pass— (i)at all Federal recreational lands and waters at which an entrance fee or a standard amenity recreation fee is charged;
 (ii)at such other locations as the Secretaries consider appropriate and feasible; and (iii)through the website of each of the Federal land management agencies and the websites of the relevant units and subunits of those agencies, with—
 (I)a prominent link on each website; and
 (II)information about where and when passes are needed.. (b)Entrance pass and amenity feesThe Secretaries shall make available for purchase or payment online, if appropriate and feasible, for each unit where passes and fees are required—
 (1)all entrance fees under section 803(e) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(e));
 (2)all standard amenity recreation fees under section 803(f) of that Act (16 U.S.C. 6802(f)); and (3)all expanded amenity recreation fees under section 803(g) of that Act (16 U.S.C. 6802(g)).
					IIAccessing the outdoors
			201.Access for servicemembers and veterans
 (a)In generalThe Secretaries are encouraged to work with the Secretary of Defense and the Secretary of Veterans Affairs on ways to ensure servicemembers and veterans have access to outdoor recreation and to outdoor-related volunteer and wellness programs as a part of the basic services provided to servicemembers and veterans.
 (b)Inclusion of informationEach branch of the Armed Forces is encouraged to include information regarding outdoor recreation and outdoors-based careers in the materials and counseling services focused on resilience and career readiness provided in transition programs, including—
 (1)the benefits of outdoor recreation for physical and mental health; (2)resources to access guided outdoor trips and other outdoor programs connected to the local office of the Department of Veterans Affairs; and
 (3)information regarding programs and jobs focused on continuing national service such as the Public Land Corps of the National Park Service, AmeriCorps, or a conservation corps program.
 (c)Outdoor recreation program attendanceEach branch of the Armed Forces is encouraged to permit members of the Armed Forces on active duty status, at the discretion of the commander of the member, to use not more than 7 days of a permissive temporary duty assignment or terminal leave allotted to the member to participate in a program related to environmental stewardship or guided outdoor recreation following deployment.
 (d)Veteran hiringThe Secretaries are strongly encouraged to hire veterans in all positions related to the management of Federal land.
				IIIMaking recreation a priority
			301.Extension of seasonal recreation opportunities
 (a)In generalThe relevant unit managers of land managed by the Forest Service, the Bureau of Land Management, and the National Park Service, through the respective land management planning processes of those agencies, may—
 (1)identify areas of Federal recreational land and water in which recreation use is highly seasonal; (2)where appropriate, develop a management plan for extending the recreation season or increasing recreation use in a sustainable manner during the offseason; and
 (3)make information about extended season schedules and related recreational opportunities available to the public and local communities.
 (b)InclusionsThe management plan developed under subsection (a)(2) may include— (1)the addition of facilities that would increase recreation use during the offseason; and
 (2)improvement of access to the area to extend the season. (c)RequirementThe management plan developed under subsection (a)(2) shall be compatible with all applicable Federal laws, regulations, and policies, including land use plans.
				302.Recreation performance metrics
 (a)In generalThe Chief of the Forest Service and the Director of the Bureau of Land Management shall evaluate land managers under their jurisdiction based on the achievement of applicable agency recreational and tourism goals as described in applicable land management plans.
				(b)Metrics
 (1)In generalThe metrics used to evaluate recreation and tourism outcomes shall ensure— (A)the advancement of recreation and tourism goals; and
 (B)the ability of the land manager to enhance the outdoor experience of the visitor. (2)InclusionsThe metrics referred to paragraph (1) may include, to the maximum extent practicable—
 (A)the quality of visitor experience; (B)the number of first-time visitors;
 (C)the number of repeat visitors; (D)the number of school and youth groups that visited;
 (E)the number of available recreational opportunities; (F)the number of recreational and environmental educational programs offered and the success of those programs;
 (G)visitor satisfaction; and (H)the maintenance and expansion of existing recreation infrastructure.
						303.Recreation mission
 (a)Definition of Federal agencyIn this section, the term Federal agency means each of— (1)the Corps of Engineers;
 (2)the Bureau of Reclamation; (3)the Federal Energy Regulatory Commission; and
 (4)the Department of Transportation. (b)MissionWith respect to the mission of the Federal agency, each Federal agency shall consider how land and water management decisions can enhance recreation opportunities and the recreation economy.
				304.Ski area fee retention
 (a)In generalSection 701 of division I of the Omnibus Parks and Public Lands Management Act of 1996 (16 U.S.C. 497c) is amended by adding at the end the following:
					
						(k)Ski Area Fee Retention Account
 (1)DefinitionsIn this subsection: (A)AccountThe term Account means the Ski Area Fee Retention Account established under paragraph (2).
 (B)Covered unitThe term covered unit means an administrative unit of the National Forest System subject to a rental charge under this section.
 (C)Rental chargeThe term rental charge means a permit rental charge that is charged under subsection (a). (D)SecretaryThe term Secretary means the Secretary of Agriculture.
 (2)EstablishmentThe Secretary of the Treasury shall establish in the Treasury a special account, to be known as the Ski Area Fee Retention Account, into which there shall be deposited—
 (A)in the case of a covered unit at which not less than $15,000,000 is collected by the covered unit from rental charges in a fiscal year, an amount equal to 50 percent of the rental charges collected at the covered unit in the fiscal year; or
 (B)in the case of any other covered unit, an amount equal to 65 percent of the rental charges collected at the covered unit in a fiscal year.
 (3)AvailabilitySubject to paragraphs (4), (5), and (6), any amounts deposited in the Account under paragraph (2) shall remain available for expenditure, without further appropriation, until expended.
							(4)Local distribution of amounts in the Account
 (A)In generalExcept as provided in subparagraph (B), 100 percent of the amounts deposited in the Account from a specific covered unit shall remain available for expenditure at the covered unit at which the rental charges were collected.
								(B)Reduction
 (i)In generalSubject to clause (ii), the Secretary may reduce the percentage of amounts available to a covered unit under subparagraph (A) if the Secretary determines that the rental charges collected at the covered unit exceed the reasonable needs of the covered unit for that fiscal year for authorized expenditures described in paragraph (5)(A).
 (ii)LimitationThe Secretary may not reduce the percentage of amounts available under clause (i)— (I)in the case of a covered unit described in paragraph (2)(A), to less than 35 percent of the amount of rental charges deposited in the Account from the covered unit in a fiscal year; or
 (II)in the case of any other covered unit, to less than 50 percent of the amount of rental charges deposited in the Account from the covered unit in a fiscal year.
										(C)Transfer to other covered units
 (i)DistributionIf the Secretary determines that the percentage of amounts otherwise available to a covered unit under subparagraph (A) should be reduced under subparagraph (B), the Secretary may transfer to other covered units, for allocation in accordance with clause (ii), the percentage of the amounts withheld from the covered unit under subparagraph (B), to be expended by the other covered units in accordance with paragraph (5).
 (ii)CriteriaIn determining the allocation of amounts to be transferred under clause (i) among other covered units, the Secretary shall consider—
 (I)the number of proposals for ski area improvements in the other covered units; (II)any backlog in ski area permit administration or the processing of ski area proposals in the other covered units; and
 (III)any need for services, training, or staffing in the other covered units that would improve the administration of the Forest Service Ski Area Program.
										(5)Authorized expenditures
 (A)In generalAmounts distributed from the Account to a covered unit under this subsection may be used for— (i)ski area special use permit administration and processing of proposals for ski area improvement projects in the covered unit, including—
 (I)upgrades to, or the replacement or installation of, passenger ropeways, including tramways, funiculars, chair lifts, conveyors, and tows;
 (II)snowmaking improvements and new or upgraded water facilities; (III)projects relating to buildings, structures, or other facilities owned by the ski area on National Forest System land;
 (IV)trail, service road, or terrain change projects; (V)additional seasonal or year-round recreational activities and associated facilities and trails in the covered unit, including activities carried out under section 3(c) of the National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b(c));
 (VI)ski area employee housing constructed on the permit area or on nearby National Forest System land; (VII)land exchanges relating to the ski area, in accordance with Federal laws (including regulations); and
 (VIII)any other improvements or facilities to enhance or increase ski area recreational opportunities; (ii)training programs on processing ski area applications and administering ski area permits; and
 (iii)interpretation activities, visitor information, visitor services, and signage in the covered unit to enhance—
 (I)the ski area visitor experience on National Forest System land; and (II)avalanche information and education activities carried out by the Forest Service.
 (B)LimitationAmounts in the Account may not be used for— (i)the conduct of wildfire suppression or preparedness activities;
 (ii)the conduct of biological monitoring on National Forest System land under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) for listed species or candidate species, except as required by law for environmental review of ski area projects;
 (iii)the acquisition of land for inclusion in the National Forest System; or (iv)Forest Service administrative sites.
									(6)Savings provisions
 (A)In generalNothing in this subsection affects the applicability of section 7 of the Act of April 24, 1950 (commonly known as the Granger-Thye Act) (16 U.S.C. 580d), to ski areas on National Forest System land.
 (B)Revenue allocation paymentsRental charges deposited in the Account under paragraph (2) shall be considered to be amounts received from the National Forest System for purposes of calculating amounts to be paid under—
 (i)the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7101 et seq.); (ii)the sixth paragraph under the heading forest service in the Act of May 23, 1908 (35 Stat. 260; 16 U.S.C. 500), and section 13 of the Act of March 1, 1911 (36 Stat. 963; 16 U.S.C. 500); and
 (iii)chapter 69 of title 31, United States Code. (C)Supplemental fundingRental charges retained and expended under this subsection shall supplement (and not supplant) appropriated funding for the operation and maintenance of each covered unit..
 (b)Effective dateThis section (including the amendments made by this section) shall take effect on the date that is 60 days after the date of enactment of this Act.
 (c)ImplementationThe Secretary shall not be required to issue regulations or policy guidance to implement this section (including the amendments made by this section).
				305.National Recreation Area System
				(a)Declaration of policy; effect of section
 (1)Declaration of policyIt is the policy of the United States that— (A)certain natural landscapes possess remarkable recreational values and should be managed for sustainable outdoor recreational and other benefits for the people of the United States;
 (B)the remarkable recreational values described in subparagraph (A) may include— (i)areas offering existing or prospective recreation opportunities;
 (ii)areas that play, or have the potential to play, a role in addressing high or unmet demand for recreational opportunities;
 (iii)areas that play an important role in supporting the outdoor recreation economy; (iv)areas with unique ecological, geological, hydrological, scenic, cultural, or historic features or attributes that accommodate a variety of outdoor recreation activities; and
 (v)areas with high fish and wildlife values; (C)in addition to other uses of Federal land, certain landscapes should be protected and managed primarily for the recreational, social, and health benefits people receive from the landscapes through outdoor recreation, for the specific and meaningful experiences made possible by unique and varied landscapes, and for the contributions those landscapes make in support of the outdoor recreation economy; and
 (D)in addition to land identified as National Recreation Areas, the Secretaries should continue to promote recreation on other Federal land in accordance with applicable land management plans.
 (2)Effect of sectionNothing in this section diminishes the importance of prioritizing recreation on Federal land located outside of a National Recreation Area.
 (b)DefinitionsIn this section: (1)Natural featureThe term natural feature means a healthy ecological, geological, hydrological, scenic, cultural, or historic feature or attribute of a specific area.
 (2)SecretaryThe term Secretary means— (A)the Secretary of the Interior, acting through the Director of the Bureau of Land Management with respect to land administered by the Bureau of Land Management; and
 (B)the Secretary of Agriculture, acting through the Chief of the Forest Service, with respect to National Forest System land.
 (3)SystemThe term System means the National Recreation Area System established by subsection (c). (4)System unitThe term System unit means a System unit designated pursuant to subsection (c).
 (c)CompositionThere is established a National Recreation Area System, to be comprised of— (1)existing National Recreation Areas described in subsection (g); and
 (2)new System units designated by Congress on or after the date of enactment of this Act.
					(d)Administration
 (1)In generalThe Secretary shall manage each System unit in a manner that maximizes the protection and enhancement of the remarkable recreational values of the System unit (including natural features that support the recreation experiences) consistent with subsection (a)(1)(C), and provides for enjoyment by current and future generations.
 (2)State, tribal, and local involvementThe Secretary shall consult and work, to the maximum extent practicable, with States, political subdivisions of States, affected Indian tribes, adjacent landowners, and the public in the planning and administration of System units.
					(3)Fish and wildlife
 (A)In generalNothing in this section affects the jurisdiction or responsibilities of a State with respect to fish and wildlife in a System unit in the State.
 (B)AdministrationHunting, fishing, and motorized recreation (including boating) may be allowed on System units if permitted under applicable Federal and State laws (including regulations) and conducted in accordance with the applicable land management plans.
 (4)Water rightsNothing in this section affects any valid or vested water right in existence on the date of enactment of this Act.
					(e)Components of National Recreation Area System
					(1)Map; legal description
 (A)In generalFor System units established on or after the date of enactment of this Act, as soon as practicable after the date of designation of a System unit, the Secretary shall prepare a map and legal description of the System unit.
 (B)Force of lawThe map and legal description filed under subparagraph (A) shall have the same force and effect as if included in this section, except that the Secretary may correct typographical errors in the map and legal description.
 (C)Public availabilityThe map and legal description filed under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management and the Forest Service.
						(2)Comprehensive management plan
 (A)In generalThe Secretaries shall prepare a comprehensive management plan for each System unit within the jurisdiction of the Secretaries that is designated by Congress after the date of enactment of this Act—
 (i)to maximize the protection and enjoyment of the remarkable recreational values of the System unit; and
 (ii)to protect the natural features of the System unit that support recreation.
							(B)Timing
 (i)In generalExcept as provided in clause (ii), a comprehensive management plan described in subparagraph (A) shall be completed by not later than 3 years after the date of designation of the System unit, subject to the availability of funds and resources.
 (ii)Inadequate funds and resourcesIf funds and resources are not available in accordance with clause (i), the applicable agency may complete the plan as part of the regular management plan revisions of the agency.
 (C)ReviewA comprehensive management plan described in subparagraph (A) shall be regularly reviewed and updated as part of the regular land management planning process of the applicable agency.
 (D)Management by SecretaryThe Secretary shall manage each National Recreation Area in accordance with the management plan for the National Recreation Area in effect at the time of the designation, to the extent the plan is consistent with this Act and the Act designating the National Recreation Area, until the plan is revised or superseded by a new comprehensive management plan issued in accordance with this subsection.
 (E)RequirementsA comprehensive management plan prepared under subparagraph (A) shall— (i)identify the existing, and to the extent practicable, prospective remarkable recreational and other important values of the System unit;
 (ii)ensure the System unit is managed to protect and enhance purposes for which the System unit was established;
 (iii)ensure the System unit is managed to protect and enhance the resources that make the area suitable for designation under subsection (c)(2) in accordance with subsection (a);
 (iv)be coordinated with resource management planning for affected adjacent Federal land; (v)be prepared—
 (I)in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.) or section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a), as applicable; and
 (II)in consultation with States, political subdivisions of States, affected Indian tribes, adjacent landowners, and the public; and
 (vi)designate a sustainable road and trail network, consistent with subsection (a) and the purposes for which the System was established.
 (F)NoticeThe Secretary shall publish in the Federal Register notice of the completion and availability of a plan prepared under this paragraph.
						(f)Potential Additions to National Recreation Area System
 (1)Eligible areaAn area eligible for inclusion in the System is an area that possesses one or more of the remarkable recreational values described in subsection (a)(1)(B).
 (2)Potential additionsIn carrying out the land management planning process, the Secretary shall— (A)identify eligible areas that possess remarkable recreational values described in subsection (a)(1)(B);
 (B)develop and maintain a list of eligible areas as potential additions to the System; (C)ensure that relevant land management plans support the recreational values of areas identified as potential additions to the System; and
 (D)consider input from the Governor of, political subdivisions of, and affected Indian tribes located in, the State in which the eligible areas are located.
 (g)Existing National Recreation AreasEach National Recreation Area that is under the jurisdiction of the Forest Service or the Bureau of Land Management and that was established before the date of enactment of this Act shall be—
 (1)deemed to be a unit of the System; and (2)notwithstanding subsection (d)—
 (A)administered under the law pertaining to the applicable System unit; and (B)managed in accordance with the purposes set forth in the original designation of the National Recreation Area.
 (h)Standard feesIn accordance with sections 803 through 808 of the Consolidated Appropriations Act, 2005 (16 U.S.C. 6802–6807), the Secretary may establish a standard amenity fee at each National Recreation Area designated after the date of enactment of this Act that is managed by the Bureau of Land Management or the Forest Service, if—
 (1)the purpose of the fee is to enhance visitor services and stewardship of the recreation area; and (2)the establishment of a fee is not prohibited by other Federal law.
 (i)Compliance with existing lawsNothing in this section modifies any obligation— (1)of the Secretary to prepare or implement a land use plan in accordance with section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) or section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604);
 (2)under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); (3)under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); or
 (4)under any other applicable law. (j)Applicability of other land management designationsNothing in this section affects—
 (1)any other land or water management designation under any other provision of law; or
 (2)any obligation to comply with a requirement applicable to such a designation.
 (k)Native American treaty rightsNothing in this section alters, modifies, enlarges, diminishes, or abrogates the treaty rights of any Indian tribe, including any off-reservation reserved rights.
				IVMaintenance of public land
			AVolunteers
				401.Private-sector volunteer enhancement program
 (a)PurposeThe purpose of this section is to promote private-sector volunteer programs within the Department of the Interior and the Department of Agriculture to enhance stewardship, recreation access, and sustainability of the resources, values, and facilities of the Federal land managed by the Federal land management agencies.
 (b)DefinitionsIn this section: (1)Federal landThe term Federal land means any land—
 (A)owned by the United States; and (B)managed by the head of a Federal land management agency.
 (2)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Agriculture (acting through the Chief of the Forest Service), with respect to National Forest System land; and
 (B)the Secretary of the Interior, with respect to land managed by the Bureau of Land Management. (3)VolunteerThe term volunteer means any individual who performs volunteer services under this section.
 (c)EstablishmentThe Secretary concerned shall develop an initiative to further enhance private-sector volunteer programs and to actively promote private-sector volunteer opportunities and provide outreach and coordination to the private sector.
					(d)Cooperative agreements for stewardship of Federal land
 (1)Authority to enter into agreementsThe Secretary concerned may enter into cooperative agreements (in accordance with section 6305 of title 31, United States Code) with private agencies, organizations, institutions, corporations, individuals, or other entities to carry out one or more projects or programs with a Federal land management agency in accordance with this section.
 (2)Project and program instructionsThe Secretary concerned shall include in the cooperative agreement the desired outcomes of the project or program and the guidelines for the volunteers to follow, including—
 (A)the physical boundaries of the project or program; (B)the equipment the volunteers are authorized to use to complete the project or program;
 (C)the training the volunteers are required to complete, including agency consideration and incorporation of trainings offered by qualified nongovernmental organizations and volunteer partner organizations;
 (D)the actions the volunteers are authorized to take to complete the project or program; and (E)any other information that the Secretary concerned determines necessary for the volunteer group to complete the project or program.
 (3)Authorized projects and programsSubject to paragraph (4), the Secretary concerned may use a cooperative agreement to carry out projects and programs for Federal land that—
 (A)promote the stewardship of resources of Federal land by volunteers; (B)support maintaining the resources, trails, and facilities on Federal land in a sustainable manner;
 (C)increase awareness, understanding, and stewardship of Federal land through the development, publication, or distribution of educational materials and products; and
 (D)advance education concerning the Federal land and the missions of the Federal land management agencies through the use of the Federal land as outdoor classrooms and development of other educational programs.
 (4)Conditions on use of authorityThe Secretary concerned may use a cooperative agreement under paragraph (1) to carry out a project or program for the Federal land only if the project or program—
 (A)complies with all Federal laws (including regulations) and policies; (B)is consistent with an applicable management plan for any Federal land and waters involved;
 (C)is monitored by the relevant Federal land management agency during the project and after project completion to determine compliance with the instructions under paragraph (2); and
 (D)satisfies such other terms and conditions as the Secretary concerned determines to be appropriate. BPriority trail maintenance 411.Interagency trail management (a)In generalThe Secretaries shall establish an interagency trail management plan under which Federal land management agencies shall coordinate so that trails that cross jurisdictional boundaries between the Federal land management agencies are managed and maintained in a uniform manner.
 (b)RequirementThe plan established under subsection (a) shall ensure compliance with all Federal environmental laws applicable to each jurisdiction.